             Case: 4:20-mj-06048-PLC Doc. #: 1 Filed: 03/09/20 Page: 1 of 1 PageID #: 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the                                                          FILED
                                                     Eastern District of Missouri
                                                                                            I
                                                                                                                               MAR - 9 2020
                  United States of America                               )                                                 U. S. DISTRICT COURT
                                                                         )                                               EASTERN DISTRICT OF MO
             RUDOLFO GONZALES JR. and                                                                                             ST.LOUIS
                                                                         )        Case No. 4:20 MJ 6048 PLC
               ERIC ATOY ROBERSON
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)


                                                      CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 6-7 2020                      in the couµty of                         St. Louis                 in the
        Eastern        District of           Missouri
                                        ~~~~~~~~-
                                                                    , the defendant(s) violated:

             Code Section                                                             Offense Description

21 U.S.C. 846                                  Count I: conspiracy to knowingly and intentionally possess with intent to distribute a controlled substance




          This criminal complaint is based on these facts:

                                                 SEE ATTACHED AFFIDAVIT




          rlf Continued on the attached sheet.




                                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:              3/9/2020
                                                                                                              Judge's signature
                                                                                                                                                             .. , ...

City and state:        St. Louis, Missouri                                         Honorable Patricia L. Cohen, U.S. Magistrate Judg~<--;.
                                                                                                                      -              .....                   ~          -;,,,,

                                                                                                           Printed name and title
